Case: 3:17-cv-00334-TMR Doc #: 14 Filed: 04/16/19 Page: 1 of 2 PAGEID #: 71




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

    KIMBERLY HILL                      :       CASE NO. 3:17-cv-00334

          Plaintiff,                   :       Judge Thomas M. Rose

    vs.                                :
                                               NOTICE OF FILING DEPOSITION
    CITY OF DAYTON POLICE              :       TRANSCRIPT
    DEPARTMENT, ET AL.

          Defendant.                   :
          _________________________________________________________________

                 Defendants hereby give notice of the filing of the Deposition Transcript of

          Kimberly Hill to be used in support of its Summary Judgment Motion filed with

          this Court.


                                               Respectfully submitted,

                                               BARBARA J. DOSECK
                                               DIRECTOR OF LAW

                                               By S/ LEONARD J. BAZELAK
                                               Leonard J. Bazelak #0064023
                                               Senior Attorney
                                               John C. Musto #0071512
                                               Chief Trial Counsel
                                               101 West Third Street
                                               P.O. Box 22
                                               Dayton, Ohio 45401
                                               Tel. (937) 333-4105
                                               Fax (937) 333-3628
Case: 3:17-cv-00334-TMR Doc #: 14 Filed: 04/16/19 Page: 2 of 2 PAGEID #: 72




                                 CERTIFICATE OF SERVICE

            This is to certify that a copy of the foregoing has been sent by electronic mail upon
    the following, this 16th day of April, 2018:

    Chanda L. Brown (0081076)
    Sean L. Walton (0088401)
    WALTON + BROWN, LLP
    20 S. Third Street, Suite 210
    Columbus, Ohio 43215
    Telephone:     (614) 636-3476
    Facsimile:     (614) 636-3453
    Email:         cbrown@waltonbrownlaw.com
                   swalton@waltonbrownlaw.com


                                                  S/ LEONARD J. BAZELAK
                                                  Leonard J. Bazelak #0064023
                                                  Senior Attorney
